
	

115 HR 774 IH: Medicaid Coverage of Tobacco Cessation Nonprescription Drugs Act
U.S. House of Representatives
2017-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		1st Session
		H. R. 774
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2017
			Ms. Meng introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To remove the limitation on Medicaid coverage of tobacco cessation nonprescription 
drugs.
	
	
		1.Short title
 This Act may be cited as the Medicaid Coverage of Tobacco Cessation Nonprescription Drugs Act.2.Medicaid coverage of tobacco cessation nonprescription drugsSection 1927(d)(2)(F) of the Social Security Act (42 U.S.C. 1396r–8(d)(2)(F)) is amended to read as follows:(F)Nonprescription drugs, except agents approved by the Food and Drug Administration under the over-the-counter monograph process for purposes of promoting, and when used to promote, tobacco cessation..
